[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Mitchell, Slip Opinion No. 2019-Ohio-5218.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2019-OHIO-5218
                       DISCIPLINARY COUNSEL v. MITCHELL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Mitchell, Slip Opinion No.
                                   2019-Ohio-5218.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
  (No. 2019-0808—Submitted August 6, 2019—Decided December 19, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-048.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Christopher Paul Mitchell, of Washington, D.C.,
Attorney Registration No. 0077327, was admitted to the practice of law in Ohio in
2004. He is also licensed to practice law in the District of Columbia and before the
United States Patent and Trademark Office (“USPTO”). On May 15, 2018, we
suspended Mitchell’s license on an interim basis following his felony conviction
                             SUPREME COURT OF OHIO




for leaving the scene of an accident involving injury or death. In re Mitchell, 152
Ohio St. 3d 1472, 2018-Ohio-1897, 97 N.E.3d 507.
       {¶ 2} In a complaint filed with the Board of Professional Conduct on
September 27, 2018, relator, disciplinary counsel, alleged that Mitchell committed
an illegal act that reflects adversely on his honesty, trustworthiness, and fitness to
practice law by driving while intoxicated and leaving the scene of an accident
involving injury. The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors and agreed that the appropriate sanction for
Mitchell’s misconduct is a one-year suspension, fully stayed on conditions. Based
on those stipulations and Mitchell’s testimony and other evidence presented at a
hearing before a panel of the board, the board found that Mitchell committed the
charged misconduct and recommends that we suspend him from the practice of law
for one year, with the suspension fully stayed on conditions.
       {¶ 3} We accept the board’s findings of misconduct and recommended
sanction.
                                    Misconduct
       {¶ 4} At approximately 2:20 a.m. on April 29, 2017, Mitchell was involved
in a two-car crash in Fredericksburg, Virginia. He failed to yield the right-of-way
and collided with another car causing extensive damage to both vehicles. The
driver and passenger in the other vehicle were transported to the hospital, where
they were treated for minor injuries. Although Mitchell’s car was significantly
damaged and his airbags had deployed, Mitchell left the scene of the crash. The
police apprehended him a short time later, and he cooperated with their
investigation. Mitchell admitted that he had consumed six beers that evening, and
he expressed concern about the occupants of the other vehicle. A breathalyzer test
showed that his blood-alcohol content was 0.12.
       {¶ 5} Following his arrest, Mitchell voluntarily contacted the District of
Columbia Lawyers Assistance Program, which recommended that he contact the




                                          2
                                 January Term, 2019




Family Counseling Center for Recovery (“FCCR”), a treatment facility near his
home.    FCCR assessed Mitchell and recommended that he participate in an
intensive outpatient program consisting of 24 sessions, which he successfully
completed.    Mitchell voluntarily wore a SCRAM (secure continuous remote
alcohol monitoring) bracelet on his ankle from May 8, 2017, to February 8, 2018,
during which the device detected no alcohol in his system. He also sought out an
Alcoholics Anonymous (“AA”) sponsor, who recommended that he attend 90
meetings in 90 days. Mitchell testified that he attended at least one meeting a day
for his first year in the program.
        {¶ 6} Mitchell was charged in Virginia with leaving the scene of an accident
involving injury or death, a fifth-degree felony, and driving while intoxicated, a
first-degree misdemeanor. On February 8, 2018, he pleaded guilty to both charges.
The trial court sentenced him to three years in prison for the felony and 60 days in
jail for the misdemeanor but suspended both terms and placed him on supervised
probation for five years. The court also ordered him to successfully complete the
Virginia Alcohol Safety Action Program, pay a fine and court costs, comply with
all terms of his probation, and remain on good behavior.
        {¶ 7} Mitchell admitted that his conduct violated Prof.Cond.R. 8.4(b)
(prohibiting a lawyer from committing an illegal act that reflects adversely on his
honesty and trustworthiness) and 8.4(h) (prohibiting a lawyer from engaging in
conduct that adversely reflects on the lawyer’s fitness to practice law). The board
agreed, finding that Mitchell’s misconduct violated Prof.Cond.R. 8.4(b) and was
sufficiently egregious to warrant a separate finding of a Prof.Cond.R. 8.4(h)
violation. See Disciplinary Counsel v. Bricker, 137 Ohio St. 3d 35, 2013-Ohio-
3998, 997 N.E.2d 500, ¶ 21.
        {¶ 8} We accept these findings of misconduct.




                                         3
                             SUPREME COURT OF OHIO




                                     Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 10} The board found that just one aggravating factor is present—
Mitchell acted with a selfish or dishonest motive when he left the scene of the
accident he had caused while he was under the influence of alcohol. See Gov.Bar
R. V(13)(B)(2).
       {¶ 11} In mitigation, the board found that Mitchell has no prior disciplinary
record and had made full and free disclosure to the board and demonstrated a
cooperative attitude toward the disciplinary proceedings.         See Gov.Bar R.
V(13)(C)(1) and (4). Mitchell has accepted responsibility for his conduct and self-
reported his criminal convictions to the Ohio, District of Columbia, and USPTO
disciplinary authorities. The board also found that other sanctions have been
imposed for Mitchell’s conduct—namely, his criminal sentence and a six-month
USPTO suspension—and he has submitted letters attesting to his good character.
See Gov.Bar R. V(13)(C)(6). Finally, the board found that Mitchell had established
his alcoholism as a qualifying disorder by submitting proof of his diagnosis by a
qualified chemical-dependency professional, a determination that the disorder
contributed to cause the misconduct, his successful completion of an approved
treatment program, and a prognosis from a qualified healthcare professional that he
is able to return to the competent, ethical, and professional practice of law. See
Gov.Bar R. V(13)(C)(7). Mitchell acknowledges that he is an alcoholic and has
worked diligently to confront his addiction. At the time of his disciplinary hearing,
he had been sober since April 30, 2017, was participating in weekly continuing-
care sessions in conjunction with AA, and was in compliance with his court-ordered
probation. The board concluded that Mitchell has taken control of his addiction,




                                         4
                                January Term, 2019




was candid and remorseful, and had made full restitution to the victims of his
conduct.
       {¶ 12} In accord with the parties’ agreement, the board recommends that
Mitchell be suspended from the practice of law for one year, fully stayed on
conditions.    The board notes that we imposed that sanction for comparable
misconduct in Disciplinary Counsel v. Salters, 146 Ohio St. 3d 1, 2016-Ohio-1505,
50 N.E.3d 546 (imposing a conditionally stayed one-year suspension on an attorney
who entered into a contract with the Ohio Lawyers Assistance Program after being
convicted of trespassing, child endangerment, and operating a motor vehicle while
intoxicated (“OMVI”) with his two-year-old daughter in the vehicle), and
Disciplinary Counsel v. Landis, 124 Ohio St. 3d 508, 2010-Ohio-927, 924 N.E.2d
361 (imposing a conditionally stayed one-year suspension on an attorney who had
been convicted of a felony charge of OMVI and who had voluntarily entered into
an outpatient treatment program prior to his sentencing). In each of those cases,
the conditions of the stay required the attorney to successfully complete his criminal
probation, remain alcohol- and drug-free, and comply with his contract with the
Ohio Lawyers Assistance Program.
       {¶ 13} Having reviewed the record and our precedent, we agree that a one-
year suspension, stayed in full on the conditions recommended by the board, is the
appropriate sanction for Mitchell’s misconduct, in that it will protect the public
from further harm and encourage and support Mitchell’s substance-abuse recovery.
See, e.g., Disciplinary Counsel v. Michaels, 38 Ohio St. 3d 248, 251, 527 N.E.2d
299 (1988) (recognizing that “the disciplinary process of this court can and should
be viewed as a potential for recovery as well as a procedure for the imposition of
sanctions”).
       {¶ 14} Accordingly, Christopher Paul Mitchell is hereby suspended from
the practice of law for one year, with the suspension stayed in its entirety on the
conditions that he successfully complete the five-year term of probation imposed




                                          5
                             SUPREME COURT OF OHIO




in his criminal case, continue to actively participate in his substance-abuse recovery
and treatment as recommended by a qualified chemical-dependency professional,
remain drug- and alcohol-free, and commit no further misconduct. If Mitchell fails
to comply with a condition of the stay, the stay will be lifted and he will serve the
full one-year suspension. Costs are taxed to Mitchell.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Michelle R. Bowman,
Assistant Disciplinary Counsel, for relator.
       Christopher Paul Mitchell, pro se.
                               _________________




                                          6